Case 1:19-cv-12002-RMB-AMD Document 64-10 Filed 10/17/20 Page 1 of 17 PageID: 780
               EXHIBIT F--Dixon Motion (Capps v. Millville, et als.)
                                             SUPERIOR COURT OF NEW JERSEY
                                             CRIMINAL DIVISION
                                             CUMBERLAND COUNTY
                                             INDICTMENT NO. 19-11-1113 S/B
                                             A-
           STATE OF NEW JERSEY,       )
                                      )
                                      )           TRANSCRIPT
                         Plaintiff, )
                                      )
                    v.                )                OF
                                      )
           JOSEPH DIXON,              )
                                      )
                                      )       MOTION AND SENTENCE
                         Defendant. )

                                       Place: Cumberland County Courthouse
                                              60 West Broad Street
                                              Bridgeton, NJ 08302

                                       Date:    January 17, 2020

          BEFORE:

              THE HONORABLE ROBERT G. MALESTEIN, J.S.C.

          TRANSCRIPT ORDERED BY:

              THOMAS B. REYNOLDS, ESQ.
              Reynolds & Horn, P.C.

          APPEARANCES:

              BRIAN UZDAVINIS, ASSISTANT PROSECUTOR
              Attorney on behalf of the State of New Jersey

              ANDREW M. BUTCKO, ESQ.
              Helmer, Conley & Kasselman
              Attorney on behalf of the Defendant



                                    Sarah D’Agostino, CTR
                                    The TYPE-RIGHT-ER
                                            (856)881-2422
                                    FAX NO. (856)494-7806
                                    E-mail: Cvendzules@comcast.net
                                    Audio Recorded
                                    Audio Operator, Ana Garcia
Case 1:19-cv-12002-RMB-AMD Document 64-10 Filed 10/17/20 Page 2 of 17 PageID: 781
              EXHIBIT F--Dixon Motion (Capps v. Millville, et als.)
                                                                                2

   1                                 INDEX
   2      WITNESSES:
   3      FOR THE STATE        DIRECT   CROSS         REDIRECT        RECROSS
   4      (No Witnesses Sworn)
   5
   6      FOR THE DEFENDANT
   7      (No Witnesses Sworn)
   8
   9      EXHIBITS                     IDENTIFICATION            EVIDENCE
  10      (No Exhibits)
  11
  12      CIVIL RESERVATION MOTION:
  13      ARGUMENT
  14      BY: Mr. Butchko - 3
  15      BY: Mr. Uzdavinis - 5
  16
  17      COURT DECISION - 16
  18
  19      SENTENCING:
  20      ARGUMENT
  21      BY: Mr. Butchko - 8
  22      BY: Mr. Uzdavinis - 10
  23
  24      SENTENCE - 22
  25



                                      Colloquy                                  3
   1          (Whereupon Proceeding Commenced at 12:05:49 p.m.)
   2                THE COURT: Okay. We are on the record. This
   3      is the State of New Jersey v. Joseph Dixon under
   4      Accusation 19-11-1113. Counsel, note your appearances.
   5                MR. UZDAVINIS: Good afternoon, Your Honor.
   6      Deputy Attorney General Brian Uzdavinis appearing on
   7      behalf of the State.
   8                MR. BUTCHKO: Good afternoon, Your Honor. May
   9      it please the Court, Andrew Butchko of the law firm of
  10      Helmer, Conley and Kasselman appearing on behalf of
  11      Joseph Dixon.
  12                THE COURT: Okay. So we’re here today for two
  13      reasons. One is we are here for sentencing. There is
  14      also a motion, which has been filed with regard to the
  15      issue of a potential civil reservation. So why don’t we
  16      take care of the motion? Well, I’ll hear argument on
  17      the motion first.
  18                MR. BUTCHKO: Thank you. Thank you, Judge.
  19                THE COURT: Then we’ll deal with everything
  20      altogether. Go ahead.
  21                MR. BUTCHKO: Judge, it’s my motion for a
  22      civil reservation. I did brief the case and I attached
  23      some cases, which I think are instructive on whether a
  24      civil reservation is warranted in this case. And as I
  25      point out in my brief, Rule 3:9-2 allows a defendant who
Case 1:19-cv-12002-RMB-AMD Argument
                            Document -
                                     64-10
                                       Mr. Filed 10/17/20 Page 3 of 17 PageID:
                                           Butchko                         4 782
              EXHIBIT F--Dixon Motion (Capps v. Millville, et als.)
   1      enters a guilty plea to apply for a civil reservation
   2      upon good cause shown.
   3                And as I point out in my brief, the early
   4      cases seem to have focused mostly on whether the civil
   5      reservation is a condition of the plea, but later cases
   6      that I’ve cited in my brief, State v. Compurcio
   7      (phonetic) 215 -- 2015 New Jersey Super., a unpublished
   8      decision which I’ve attached in my brief. As well as
   9      State v. McIntyre -- McIntyre Caulfield, 455 N.J. Super.
  10      1, a 2018 Appellate Division case. They seem to suggest
  11      that good cause can be shown where the potential civil
  12      case could wreak financial devastation upon a defendant.
  13      And that’s what we’re primarily relying upon here,
  14      Judge.
  15                We tried to condition this plea on a civil
  16      reservation, but the State would not agree to that
  17      condition. I think a civil reservation should be
  18      granted because of the -- my client is facing two civil
  19      -- two civil suits. There may be others in the future.
  20      We don’t know at this point. The statute of limitations
  21      for the filing of civil suits hasn’t expired with regard
  22      to all of the incidents involving my client.
  23                And I think that his financial situation is
  24      such that if there are judgments in those cases, they
  25      are gonna wreak financial hardship upon my client. He




                           Argument - Mr. Butchko                        5
   1      has surrendered his position as a law enforcement
   2      officer. He is working, but the income he receives at
   3      his new job is minimal, between 30 and $60,000.00 a year
   4      depending upon commissions.
   5                He does -- he does have a home. He’s a
   6      primary provider for his family. He has three sons.
   7      His work -- his -- I mean, his wife is a stay at home
   8      mom. He does have $20,000.00 in equity in his home and
   9      he did receive his pension contributions when he
  10      surrendered -- surrendered his position, which he still
  11      has, but it only amounts to about $20,000.00.
  12                So, Judge, he’s not -- he doesn’t have
  13      substantial means here. It’s my understanding that at
  14      least one of the litigants in the civil case are seeking
  15      a multimillion dollar settlement in the case. So for
  16      those reasons, Judge, I think my client -- that a civil
  17      reservation should be granted because judgments in the
  18      civil cases could wreak financial havoc on him. For
  19      that reason, Judge, we’d ask you to order a civil
  20      reservation.
  21                THE COURT: Go ahead, Counsel.
  22                MR. UZDAVINIS: Just a few brief comments for
  23      the record, Your Honor. I know that we’ve discussed
  24      this and we’ve made our position clear in our brief that
  25      we’ve filed that we would rely on as well.
Case 1:19-cv-12002-RMB-AMDArgument
                            Document- 64-10 Filed 10/17/20 Page 4 of 17 PageID:
                                       Mr. Uzdavinis                        6 783
              EXHIBIT F--Dixon Motion (Capps v. Millville, et als.)
   1                As Mr. Butchko pointed out, the Court can
   2      order that civil reservation under 3:9-2 provided that
   3      good cause is shown and to establish good cause. The
   4      case law is pretty clear that the burden is on the
   5      defendant and the defendant has to show that civil
   6      reservation or no civil use order is necessary to remove
   7      an obstacle to his guilty plea, which is not the case
   8      here because he has already pled guilty while fully
   9      aware of the fact that we would oppose such an order.
  10                Or you can show that the civil consequences of
  11      his plea without such an order may wreak devastating
  12      financial havoc upon him. The cases that defendant
  13      relied on, and we discussed them in our brief, but
  14      particularly McIntyre Caulfield. In that case, the --
  15      which seems particularly pertinent here. The Defendant
  16      had not yet entered a guilty plea and then did not want
  17      to once she found out that insurance coverage would be
  18      declined against her in a related civil suit that was
  19      filed by the parents of an infant who died in the
  20      Defendant’s care. She was a daycare provider who had
  21      let the child fall asleep I believe on its stomach
  22      negligently.
  23                In this instance, the Defendant committed
  24      these crimes, which are the basis of a civil suit,
  25      during the course of his employment as a police officer




                          Argument - Mr. Uzdavinis                        7
   1      with the City of Millville. The current litigation
   2      civilly is filed against the Defendant as well as other
   3      police officers, the chief of police, the City of
   4      Millville itself, and its been our understanding, and
   5      Defense has not made any representation to the contrary,
   6      that that case is being handled and that there’s -- by
   7      the municipal -- I believe it’s a JIF, a joint insurance
   8      fund.
   9                But at any rate, the municipality’s insurance
  10      carrier is providing full coverage and defense in that
  11      matter. Should something jeopardize that or there be a
  12      change of circumstances in the future, I believe Your
  13      Honor or another court could address that, but at this
  14      time the State believes that entry of such an order
  15      would be contrary to the governing case law and would be
  16      premature. So the State would oppose it.
  17                THE COURT: Thank you. Okay. I’ve also
  18      received some additional information and I’ll make it
  19      part of the presentence report. I do have an impact
  20      statement from Audra (phonetic) and -- which is dated
  21      January 17, 2020. I did receive a copy of that.
  22                In addition to that, I’ve received as attached
  23      as Exhibit A from Counsel for Mr. Dixon --
  24                MR. UZDAVINIS: Your Honor --
  25                THE COURT: -- more letters than I care to
Case 1:19-cv-12002-RMB-AMD Argument
                            Document -
                                     64-10
                                       Mr. Filed 10/17/20 Page 5 of 17 PageID:
                                           Butchko                         8 784
              EXHIBIT F--Dixon Motion (Capps v. Millville, et als.)
   1      count on his behalf.
   2                MR. UZDAVINIS: If I may, we have an --
   3                THE COURT: Go ahead.
   4                MR. UZDAVINIS: -- additional victim impact
   5      statement that arrived late yesterday. I can provide it
   6      to the Defense. This is from the other victim, Ms.
   7      Tanika Joyce (phonetic).
   8                THE COURT: That I don’t have.
   9                MR. UZDAVINIS: Could I provide that to you?
  10                THE COURT: If you have a copy, bring it on
  11      up. Okay. Thank you. All right. Anything -- anything
  12      with regard to sentencing then, Counsel?
  13                MR. BUTCHKO: Yes, Judge.
  14                THE COURT: Go ahead.
  15                MR. BUTCHKO: Judge, I have reviewed the
  16      presentence report with my client. There are no changes
  17      or corrections to the presentence report. I have also
  18      submitted a sentencing memorandum to the Court. I
  19      apologize for the lateness of that. I was hoping I
  20      could get a copy of the presentence report before I
  21      filed that, but when wasn’t forthcoming yesterday, I
  22      decided to file my sentencing memorandum.
  23                Judge, before the Court is Joseph Dixon who’s
  24      a 28 year old male. He has no prior record. He has
  25      pled guilty to two third degree offenses. He is




                           Argument - Mr. Butchko                        9
   1      entitled to the presumption of non-imprisonment. As a
   2      result of that plea, he’s surrendered his employment.
   3      He surrendered his employment, frankly, before he
   4      entered a guilty plea and he also signed at the time of
   5      the plea a lifetime forfeiture of public office.
   6                He is remorseful about what happened and he,
   7      by virtue of these guilty pleas, is accepting
   8      responsibility for what he did. As I point out in my
   9      sentencing memorandum, there are a number -- it’s our
  10      position that there are a limit -- a limited number of
  11      aggravating factors. As I counted, only Aggravating
  12      Factor Number Nine applies, the need to deter others.
  13                And as I point out in my brief, that applies
  14      in every crime, so there’s nothing unique about this
  15      crime. So I’d ask that you give minimal weight to that.
  16      But as I lay out in my -- in my brief, there are as I
  17      count them, nine mitigating factors that we believe
  18      apply in this case. Mitigating Factor Number 2, 4, 5,
  19      6, 7, 8, 9, 10, and 11, Judge.
  20                The Court is familiar with the facts of this
  21      case. I’m not gonna go through every aggravating and
  22      mitigating factor, but it’s our position that the
  23      mitigating factors substantially outweigh the
  24      aggravating factors. And while this is a negotiated
  25      plea and it calls for a sentence of probation, 364 days
Case 1:19-cv-12002-RMB-AMDArgument
                            Document- 64-10 Filed 10/17/20 Page 6 of 17 PageID:
                                       Mr. Uzdavinis                       10 785
              EXHIBIT F--Dixon Motion (Capps v. Millville, et als.)
   1      in county jail, we’re asking the Court in light of the
   2      numerous mitigating factors to consider sentencing my
   3      client simply to probation with no jail or if a jail
   4      sentence is gonna be imposed, that the Court consider
   5      suspending the imposition of that sentence.
   6                That’s our application, Judge. Other than
   7      that, we move for sentencing.
   8                THE COURT: From the State, Counsel.
   9                MR. UZDAVINIS: Thank you, Your Honor. The
  10      Defendant in this matter during -- just a few brief
  11      remarks for the record. During his relatively brief
  12      time as a police officer for the City of Millville he
  13      had a routine practice of using force during the course
  14      of arrests. So much so that our review resulted in a
  15      decision to potentially charge and indict him with
  16      official misconduct, a pattern of official misconduct,
  17      additional aggravated assault charges, tampering with
  18      public records for not accurately describing everything
  19      that occurred during those arrests.
  20                He was facing, if convicted, a mandatory
  21      minimum period in prison before parole of at least ten
  22      years. So I know the letters that were submitted on his
  23      behalf ask this Court for leniency, but this negotiated
  24      plea agreement really is lenient, if not generous, as
  25      is. And that agreement did require him to enter a




                          Argument - Mr. Uzdavinis                       11
   1      consent order with the lifetime ban on public office or
   2      employment and it did contemplate a sentence of
   3      probation conditioned on 364 days in county jail.
   4                The State would defer to Your Honor’s decision
   5      in terms of how to impose that jail time. The State is
   6      also in receipt of the Defendant’s sentencing brief. We
   7      received it yesterday, with regard to any sentencing
   8      calculus concerning aggravating -- aggravating and
   9      mitigating factors, the State would defer to Your Honor.
  10                I would say that the two victims, with regard
  11      to the two aggravated assault charges that Defendant
  12      pled guilty to based on his use of excessive force
  13      during the course of these two arrests, are present and
  14      would like to address the Court if Your Honor is all
  15      right with that.
  16                THE COURT: Yeah, go right ahead. I’ve read
  17      both victim impact statements. So if they have anything
  18      to add to that, I’ll certainly hear from them. Come on
  19      up. You can come stand next to the attorney, to his
  20      right. Go ahead.
  21                MR. UZDAVINIS: And to my right, Your Honor,
  22      is Ms. Tanika Joyce and this is our victim witness
  23      coordinator from Division of Criminal Justice, Melissa
  24      Miller (phonetic).
  25                THE COURT: Thank you.
Case 1:19-cv-12002-RMB-AMD Document 64-10 Filed 10/17/20 Page 7 of 17 PageID:
                                 Colloquy                                12 786
              EXHIBIT F--Dixon Motion (Capps v. Millville, et als.)
   1                 MS. JOYCE: Hello. Good morning.
   2                 THE COURT: Good morning. Good afternoon, I
   3      should say.
   4                 MS. JOYCE: Good afternoon, yes. On March
   5      24th, 2018 I was a victim of an aggravated assault by a
   6      police officer while shopping with my children and
   7      grandchildren. This traumatic event has caused my
   8      children and grandchildren and myself to lose trust in
   9      law enforcement and embedded great fear and anxiety
  10      towards law enforcement as a whole.
  11                 On March 24th, 2018, Officer Dixon abused his
  12      authority as law enforcement by throwing me to the floor
  13      and then macing me, even though I showed no sign of
  14      hostility towards him. Even now, I still have moments
  15      of anxiety whether it be in -- I’m driving in my car and
  16      a police officer pulls up near me or even when I hear
  17      sirens of police cars itself, it causes my breathing to
  18      tense up and my hands to shake.
  19                 Never in my 42 years on this Earth have I ever
  20      felt like this, a feeling of embarrassment and pain,
  21      fear, and the worse part of this feeling derives from
  22      the one thing that is supposed to keep others and myself
  23      safe from law -- is law enforcement.
  24                 In addition to the emotional hardship that
  25      this has caused my fam -- hardships and financial




                                   Colloquy                            13
   1      burdens, it has caused my family to suffer greatly.
   2      Since the incident -- since this occurred, we have moved
   3      twice of fear and to keep my children safe -- feeling
   4      somewhat safe. We are still not fully settled and
   5      cramped into a much smaller place, what we are not used
   6      to living.
   7                 Mr. Dixon needs -- I feel Mr. Dixon should
   8      have more time, more than just probation and I hope he
   9      realizes the long term damage he has done to my entire
  10      family. Not just me, but my children and grandchildren.
  11      Thank you.
  12                 MR. UZDAVINIS: Thank you for the Court’s
  13      indulgence.
  14                 THE COURT: It’s quite all right.
  15                 MR. UZDAVINIS: I wanted the Defendant to hear
  16      this. This is Ms. Audra Caps (phonetic).
  17                 THE COURT: Thank you. Go ahead, Audra.
  18                 MS. CAPS: Audra. Joseph Dixon on February
  19      25th, 2018 you ruined my life. My life and life I share
  20      with my husband will never be the same. There are
  21      others who are also responsible for what happened to me,
  22      but for purposes of today’s sentencing, the focus is on
  23      you.
  24                 It is one thing as a police officer to have a
  25      reason to stop someone out on the roads. It is
Case 1:19-cv-12002-RMB-AMD Document 64-10 Filed 10/17/20 Page 8 of 17 PageID:
                                 Colloquy                                14 787
              EXHIBIT F--Dixon Motion (Capps v. Millville, et als.)
   1      something totally different when a police officer goes
   2      above and beyond what is reasonable and uses excessive
   3      force to make an arrest. And that is what you did to me
   4      when you arrested me.
   5                You slammed me into the pavement in a parking
   6      lot in Millville. I was no physical match for you, but
   7      you didn’t care. Why did you do it? Because you
   8      thought you could. You didn’t even know the tape in the
   9      patrol car was rolling. That says a lot. It says that
  10      you thought you could get away with it because you had a
  11      badge, a title, and authority. You thought you were
  12      above the law and you were wrong.
  13                Before the night of February 25th, 2018 my
  14      husband and I had a good life. You took that good life
  15      from us. These days many, many nights my husband is up
  16      at night frustrated that there is nothing he can do to
  17      comfort me and nothing that he can have done to protect
  18      me from you. Someone your chief of police described in
  19      the press as an example of a fine officer. Yes, he said
  20      that about you.
  21                After you slammed me to the pavement on the
  22      night of February 25th, 2018 I said that my ribs were
  23      broken. You -- my injury and my pain were ignored. I
  24      asked that I be allowed to call my husband. My request
  25      was ignored. I asked that -- I said that I could not




                                   Colloquy                            15
   1      breathe. My complaint was ignored. I said that you
   2      slammed my face. My complaint was ignored. And I said
   3      that I needed to go to the hospital, still ignored.
   4                But, Joseph Dixon, this is something you need
   5      to hear. The pain that I live with everyday can not be
   6      ignored. When you assaulted me, you broke several of my
   7      ribs. I have been receiving medical treatment since
   8      that night. I have had to have two surgeries to try to
   9      fix my ribs and they are still not right. They didn’t
  10      heal correctly.
  11                I have scars on my body from the two
  12      surgeries. My medical prognosis is not good. My
  13      options for living a pain free life are limited. I now
  14      have had to quit two jobs because I can’t do the work.
  15      I am seeing a therapist because I have been diagnosed
  16      with PTSD. I am afraid of police officers. I am afraid
  17      to drive at night and I now lead a life of pain. My
  18      life as I knew it is over.
  19                I take some comfort in knowing that you are
  20      now a convicted felon. I take some comfort in knowing
  21      that you will be placed on probation and that you could
  22      go to jail for what you did to me and to another victim.
  23      But I take great comfort in knowing that you will no
  24      longer be able to walk the streets as a police officer
  25      and that you will never again be in a position to do
Case 1:19-cv-12002-RMB-AMD Document 64-10 Filed 10/17/20 Page 9 of 17 PageID:
                                 Colloquy                                16 788
              EXHIBIT F--Dixon Motion (Capps v. Millville, et als.)
   1      what you did to me to anybody else.
   2                But remember this, whatever discomfort you
   3      experience by no longer being able to call yourself a
   4      police officer is nothing compared to what I have lost.
   5      I didn’t deserve what you did to me, but now I have to
   6      live with the consequences of your actions for the rest
   7      of my life.
   8                I’d like to thank Deputy Attorney Brian and
   9      the detectives from the Attorney General Office of
  10      Public Integrity and Accountability for all of their
  11      fine work investigating this case and pursuing justice
  12      for me and for the other victim that Joseph Dixon
  13      assaulted before he was brought to justice.
  14                I would ask this Court to also do justice and
  15      to impose the maximum sentence on Joseph Dixon. Thank
  16      you.
  17                THE COURT: Thank you, ma’am.
  18                MR. UZDAVINIS: Thank you, Your Honor. I had
  19      a few more things to say, but at this point I’ll just
  20      move for sentencing.
  21                THE COURT: Thank you. This comes before the
  22      Court for sentencing and also on a motion that has been
  23      filed on behalf of the Defendant. I’m gonna deal with
  24      the motion first and it’s kind of all jumbled together
  25      and I say that in all seriousness because the victims




                                Court Decision                         17

   1      are clearly upset. They’ve sustained injuries. No
   2      matter what sentence the Court imposes, it will not be
   3      sufficient for them. It never is. And for the
   4      Defendant any sentence that I impose, it’s gonna be more
   5      than he would expected to have obtained as a result of
   6      it.
   7                And I understand. It is a plea that comes
   8      before the Court for sentencing, but I’m gonna deal with
   9      the issue of the -- the civil reservation. Rule 3:9-2
  10      does provide specifically that for good cause shown the
  11      Court may, in accepting a plea of guilty, order that
  12      such plea not be evidential in any civil proceeding.
  13                I understand that the civil matter is
  14      proceeding in the usual course of litigation. It’s in
  15      the Federal District Court at this point in time.
  16      They’re gonna be obliged to follow the rules in New
  17      Jersey, if you will, or whatever federal precedent they
  18      need to follow in that case. I’m not so certain if I
  19      enter a civil reservation in Superior Court in
  20      Cumberland County in the Criminal Division whether or
  21      not the United States District Court is actually going
  22      to follow that. They’re gonna be bound by it in some
  23      fashion.
  24                But good cause standard is actually a minimal
  25      standard. The problem with that is Counsel in both have
Case 1:19-cv-12002-RMB-AMD Document
                              Court64-10 Filed 10/17/20 Page 10 of 17 PageID:
                                    Decision                             18 789
              EXHIBIT F--Dixon Motion (Capps v. Millville, et als.)
    1     noted in their brief is that it used to be -- it used to
    2     be like a much tougher standard, so some of the newer
    3     case law and McIntyre is the case that the Defendant
    4     relies upon makes it a little bit easier.
    5               And I frankly, I don’t believe whether or not
    6     I grant a civil reservation or not, if that’s gonna
    7     change the end result of any type of civil litigation at
    8     the end of the day. He came forward, he had a Hobson’s
    9     choice, just as McIntyre did in State v. McIntyre, so he
   10     was facing the very real potential of being indicted on
   11     a second degree official misconduct and a pattern of
   12     official misconduct.
   13               As Counsel indicated, it’s a very tough
   14     statute. It’s extraordinarily difficult for those that
   15     are charged with it because you face a mandatory minimum
   16     of five years in State prison without parole and on a
   17     pattern of official misconduct if you get prosecuted and
   18     convicted of that in addition to the official misconduct
   19     counts, it has to run consecutive.
   20               So there is a very real possibility that he
   21     faced ten years without parole. That doesn’t do any
   22     good to a victim who’s looking to receive monetary
   23     compensation and to deal with a state prison inmate to
   24     continue on with that litigation. That’s neither here
   25     nor there, but that doesn’t help matters either.




                                Court Decision                         19

    1               So but he was forced with a Hobson’s choice.
    2     He can either go try his case, take his chances, maybe
    3     be adjudicated not guilty so he didn’t have to worry
    4     about the civil litigation or he can come into court, he
    5     can plead guilty to a third degree aggravated assault,
    6     which is what he did. He admitted to his responsibility
    7     on those two counts. His attorney was very careful as
    8     to how that language was worded so as to attempt to
    9     assure -- because he was worried about financial and the
   10     disastrous financial ruin that could occur.
   11               You can’t get blood from a stone though,
   12     Counsel, so he -- his plea was put through on a very
   13     purposeful level by his attorney. So the plea colloquy
   14     that was entered was very specific to ensure that
   15     whatever insurance coverage would be available for the
   16     victims, that he didn’t take it out of coverage by the
   17     municipal JIF or whoever it is.
   18               And I know that because he was very specific
   19     and the plea colloquy did take awhile because he wanted
   20     to make certain that everything was protected. He tried
   21     to protect him the best he can. He wanted to have the
   22     civil reservation, but the plea couldn’t be entered with
   23     that. So he tried to do the best that he can in order
   24     to protect him, but his choice -- he didn’t really have
   25     a choice.
Case 1:19-cv-12002-RMB-AMD Document
                              Court64-10 Filed 10/17/20 Page 11 of 17 PageID:
                                    Decision                             20 790
              EXHIBIT F--Dixon Motion (Capps v. Millville, et als.)
    1               So he either takes a plea on a third degree
    2     with a potential for county jail time and a probationary
    3     term or he takes his chances and ultimately face a very
    4     significant period of time in state prison all because
    5     of this financial issue. And that’s really not a choice
    6     for any defendant, just as in McIntyre.
    7               He -- the litigation was pending obviously at
    8     the time that this or the threat of litigation was
    9     certainly pending at the time that the plea was entered,
   10     but I’m satisfied -- the case law, by the way, has
   11     defined two examples of what constitutes good cause.
   12     Good cause. First, good cause exists where no civil use
   13     agreement when such an agreement is necessary to remove
   14     an obstacle to a defendant pleading guilty to a criminal
   15     charge. That didn’t happen here and I think Counsel is
   16     right and that’s State v. Holloway.
   17               So he -- he was gonna plead guilty. He had
   18     to, but he didn’t really have a choice. So it didn’t
   19     remove an obstacle. He still pled guilty to it.
   20               Second, good cause may be shown by a grant of
   21     reservation where the civil consequence of a plea may
   22     wreak devastating financial havoc on a defendant.
   23     That’s a possibility right now, but it’s not a
   24     probability because there is insurance coverage. And
   25     although, I know we all pay for the cost of insurance,




                                Court Decision                         21

    1     if you will, but right now personally he doesn’t face
    2     that financial impact.
    3               So at this point in time I’m gonna deny the
    4     request for a civil reservation. I don’t know what a
    5     Federal District Court judge would do with that in any
    6     event. He’s going to apply the rules of evidence that
    7     the way they need to apply it. I’m pretty certain that
    8     Mr. Dixon is not happy with my decision, but I’m gonna
    9     deny the request for a civil reservation without
   10     predjudice at this point.
   11               That civil litigation can continue to go
   12     forward. That’s probably the only thing that will make
   13     the victims -- it will never make them whole, but that’s
   14     the only remedy that they have at this point in time and
   15     I’m not gonna put any of this as a -- as an impediment
   16     in their way right now.
   17               So I’m gonna deny it without prejudice. If
   18     for some reason something bad happens and they deny
   19     coverage, Mr. Shapiro, who’s here in the courtroom, now
   20     represents at least one of the victims, I’m certain will
   21     let somebody know and Counsel will know. You can always
   22     -- the great thing about being in the Criminal Division
   23     or the worst thing is you can always come back in
   24     anytime you want to.
   25               The rules provide with a certain period of
Case 1:19-cv-12002-RMB-AMD Document 64-10 Filed 10/17/20 Page 12 of 17 PageID:
                                 Sentence                                 22 791
              EXHIBIT F--Dixon Motion (Capps v. Millville, et als.)
    1     time. The rules are bent historically on almost every
    2     rule. File it. So if it does become an issue in the
    3     future, Counsel, with regard to that potential, then
    4     we’ll do it. But I’m pretty sure that the civil action
    5     is gonna proceed in a fashion wherein the victims are
    6     going to be protected so that there is adequate coverage
    7     to ensure that they can be made as whole as possible for
    8     whatever injuries may have been sustained as a result of
    9     the actions of Mr. Dixon.
   10               With regard to the -- now, moving forward to
   11     the sentencing. This is before the Court for sentencing
   12     pursuant to a plea that was negotiated between the State
   13     and the Defendant. The Defendant previously pled guilty
   14     on November 20th, 2019 to Count One of the Indictment
   15     which alleged aggravated assault in the third degree as
   16     to Count One and Count Two, I’m sorry, was an
   17     accusation. And Count Two of the Accusation also a
   18     third degree aggravated assault.
   19               I have reviewed the presentence report. I am
   20     going to make the following findings with regard to both
   21     the aggravating and the mitigating factors as I am
   22     required to do statutorily.
   23               Aggravating Factor Nine is the only
   24     aggravating factor that the Court can impose at this
   25     time. That is the need to deter the Defendant and




                                   Sentence                             23

    1     others from violating the law and I can’t put very much
    2     weight on it. I’ll give it moderate weight, but it’s
    3     the need for general deterrence as opposed to specific
    4     deterrence, so the Appellate Courts have told us we
    5     can’t put much weight on that, but nevertheless it is
    6     something that I have that I will consider.
    7               The following mitigating factors, the
    8     Defendant has argued in his submissions to the Court is
    9     Mitigating Factor Number 2, Mitigating Factor Number 4,
   10     and Mitigating Factor Number 5, and Mitigating Factor
   11     Number 6. There’s no support in the record for any of
   12     those, with the exception of perhaps Mitigating Factor
   13     4.
   14               To the extent that there was an allegation
   15     that there may have been a brief resisting charge as to
   16     each one. I’m not gonna make that decision, but it’s
   17     really -- it’s part of the allegations that are in the
   18     presentence report, if you will. So to the extent that
   19     there -- there was some type of an excuse that could --
   20     that could be -- that substantial grounds to excuse the
   21     conduct, it doesn’t establish a defense here clearly.
   22     So I’m gonna give Mitigating Factor Four some slight
   23     weight.
   24               However, the Court will find the following
   25     mitigating factors. Mitigating Factor Seven is
Case 1:19-cv-12002-RMB-AMD Document 64-10 Filed 10/17/20 Page 13 of 17 PageID:
                                 Sentence                                 24 792
              EXHIBIT F--Dixon Motion (Capps v. Millville, et als.)
    1     applicable. That is that the Defendant has no history
    2     of prior delinquency or criminal activity or has led a
    3     law abiding life for a substantial period of time before
    4     the commission of the present offense. I will give that
    5     substantial weight.
    6               Mitigating Factor Eight is applicable. The
    7     Defendant’s conduct was the result of circumstances
    8     unlikely to recur. I -- I make that assessment because.
    9     one, is he’s no longer a police officer. He won’t have
   10     that opportunity. And two, his character in the
   11     character letters it looks like he -- I don’t believe
   12     the circumstances are likely to recur. I’ll give that
   13     moderate weight.
   14               Mitigating Factor Nine is applicable. The
   15     character and attitude of the Defendant indicates that
   16     he is unlikely to commit another offense. I give that
   17     moderate weight. Again, he has no prior crimes. He
   18     pled guilty. He came into court. He admitted his guilt
   19     with regard to the two charges, thus saving the victims
   20     and the Court from the uncertainties of a trial.
   21               Mitigating Factor Ten is his amenability to
   22     probationary treatment. It is his first indictable
   23     conviction. And but for the cons -- the seriousness of
   24     the offenses, it appears that he’s going to be amenable
   25     to probationary treatment. I give that moderate weight.




                                   Sentence                             25

    1               Mitigating Factor 12, although that’s usually
    2     reserved in the cases where there’s cooperation with law
    3     enforcement, that doesn’t involve this particular case.
    4     But nevertheless, he did accept responsibility for his
    5     actions. He’s come into court, so to that end, again,
    6     I’ll give that some moderate weight.
    7               The victims are assured now that he is a
    8     convicted felon, as Audra had indicated on the record
    9     and she can have some solace in knowing that. With the
   10     uncertainties of trial, you never know what a jury is
   11     gonna do.
   12               So it was a negotiated plea. It’s between the
   13     State and the Defendant. It’s entitled to a presumption
   14     of reasonableness and by and large it appears to be
   15     appropriate under the facts and circumstances of the
   16     case and in the interest of justice, I’m going to impose
   17     the recommended sentence.
   18               The mitigating factors, however, do
   19     preponderate and outweigh the aggravating factors when I
   20     weigh them qualitatively. And that’s not to say that
   21     the injuries that the victim sustained were minor by any
   22     stretch of the imagination. It’s this is the risk
   23     assessment of -- that pertains specifically to the
   24     Defendant and the aggravating and mitigating factors
   25     that I’m required to weigh qualitatively.
Case 1:19-cv-12002-RMB-AMD Document 64-10 Filed 10/17/20 Page 14 of 17 PageID:
                                 Sentence                                 26 793
              EXHIBIT F--Dixon Motion (Capps v. Millville, et als.)
    1                There is no presumption for incarceration for
    2     third degree crimes. This is his first indictable level
    3     conviction. The plea recommends probation with county
    4     jail time. I do find it to be a reasonable disposition
    5     of the charge with the following exceptions and I’m
    6     going to impose the following sentence.
    7                On Count One of Accusation 19-11-1113, the
    8     Defendant is hereby committed to the custody of the
    9     Cumberland County jail for 364 days. That’s conditioned
   10     upon serving a period of probation of two years.
   11                The Court hereby suspends imposition of the
   12     county jail term for 364 days. Probation is going to
   13     monitor and report compliance and report any violation
   14     to the Attorney General’s Office. The sentence --
   15     suspended sentence will be triggered by a violation of
   16     probation.
   17                The Defendant is to provide a DNA sample to
   18     law enforcement in accordance with the statute.
   19                There’s no credit for time served.
   20                He’ll be assessed a $50.00 VCCB penalty.
   21                $30.00 law enforcement penalty.
   22                $75.00 Safe Street Assessment.
   23                There will be a $15.00 per month probation
   24     supervision fee.
   25                On Count Two of Accusation 19-11-1113, he is




                                   Sentence                             27

    1     also committed into the Cumberland County jail for 364
    2     days conditioned upon serving a period of probation of
    3     two years. That will run concurrent to Count One.
    4               The Court suspends imposition of the county
    5     jail sentence for 364 days and again, probation will
    6     monitor compliance and report any violations to the
    7     Attorney General’s Office. The suspended sentence will
    8     be triggered by a probation violation.
    9               There will be another $50.00 VCCB penalty.
   10               A $75.00 Safe Street Assessment.
   11               There’s a forfeiture of the Defendant’s public
   12     employment. Any monetary obligations under the terms of
   13     this particular sentence will be payable at $20.00 per
   14     month on the penalties. The first payment will be due
   15     -- it will be payable through probation. The first
   16     payment is gonna be due within 30 days of today’s date.
   17               So just so that you know, sir, what I did was
   18     I denied the civil reservation. You’re not happy, the
   19     victims are happy. I sentenced you in accordance with
   20     the terms of the plea agreement, except I suspended the
   21     imposition of the jail time. What that means is that it
   22     -- you don’t go to jail right now. If you violate and
   23     do not comply with probation from here until the 364
   24     days up, you’re gonna get picked up and you’ll be sent
   25     to the county to finish out the jail time.
Case 1:19-cv-12002-RMB-AMD Document 64-10 Filed 10/17/20 Page 15 of 17 PageID:
                                 Sentence                                 28 794
              EXHIBIT F--Dixon Motion (Capps v. Millville, et als.)
    1               The important thing that you need to know is
    2     that you need to be good for the period of probation.
    3     If you violate the terms and conditions of your
    4     probation, it is a third degree crime. The next time
    5     around, it is not a jury trial right. It is a hearing
    6     right. It is a preponderance standard, not beyond a
    7     reasonable doubt and if you -- and if the Court
    8     ultimately -- if you violate your probation and the
    9     Court ultimately finds that you were wilfully violated a
   10     significant and substantial term of your probationary
   11     treatment, you are resentenced.
   12               It is a third degree crime. You’ve already
   13     been sentenced to the maximum on a -- on a 364 day. The
   14     next step up is state prison. You face three to five
   15     years in state prison if you violate your probation, so
   16     please keep that in mind.
   17               You will have a period of 45 days to file an
   18     appeal of the conviction or of the sentence that was
   19     just imposed. You have an extra 45 days if you need
   20     that. You have five years to file what is called a
   21     petition for post-conviction relief. That would be a --
   22     a constitutional type of violation.
   23               There are exceptions that are applicable if
   24     you don’t file it within the five years, however, if you
   25     miss any of those filing times, including any




                                   Sentence                             29

    1     extensions, you might be out of luck. If you can not
    2     afford a lawyer for any of that, the Court can appoint
    3     one for you.
    4               You’re about to -- did he sign it already?
    5               MR. BUTCHKO: He did.
    6               THE COURT: The appeal rights form? You
    7     signed a form?
    8               MR. BUTCHKO: I reviewed it with him and he
    9     signed it. Yes.
   10               THE COURT: Thank you. You can hand that to
   11     my officer. Thank you. So you put your signature on
   12     this, sir. You understand what those rights are?
   13               THE DEFENDANT: Yes.
   14               THE COURT: And your attorney reviewed that
   15     with you; correct?
   16               THE DEFENDANT: Yes.
   17               THE COURT: And you signed that form
   18     voluntarily?
   19               THE DEFENDANT: Yes.
   20               THE COURT: Okay. I’m satisfied there is a
   21     knowing, voluntary, and intelligent placement by the
   22     Defendant of his signature on his appeal rights form.
   23     He understands those rights. He understands the time
   24     parameters. He’s been well represented.
   25               Sir, you’re gonna take the papers that you
Case 1:19-cv-12002-RMB-AMD Document 64-10 Filed 10/17/20 Page 16 of 17 PageID:
                                 Sentence                                 30 795
              EXHIBIT F--Dixon Motion (Capps v. Millville, et als.)
    1     get. You’re gonna take the elevator to the lower level.
    2     They’re gonna -- you’re gonna -- there’s only two things
    3     down there besides maintenance and that will be finance
    4     or probation.
    5               You’re gonna set the terms and conditions up
    6     of your probationary treatment and again, if you violate
    7     your probation you’ll be back in front of me or one of
    8     my colleagues. Okay. Anything further, Counsel? No?
    9     Okay.
   10               MR. UZDAVINIS: Your Honor, if I could just
   11     note for the record, you may want to consider noting on
   12     the JOC that these convictions do subject Defendant to
   13     the certain person statute so he can no longer possess
   14     any firearms. The State’s understanding based on Mr.
   15     Butchko’s representations is that he’s already disposed
   16     of any guns that he owns and he also today turned over
   17     his firearms purchaser’s ID card to us.
   18               THE COURT: Okay. So there’s a forfeiture
   19     because it’s a certain person conviction now, so what
   20     that means in plain language is you can’t have a firearm
   21     purchase. You can’t even have a gun in the house. It’s
   22     not unlegal -- un -- it’s not unlawful to have a gun in
   23     your house without a card except if you’re a certain
   24     person in New Jersey. Because of this conviction,
   25     you’re a certain person. You can not be around a




                                     Colloquy                           31

    1     firearm at all.
    2               That is a significant offense, by the way.
    3     Just like official misconduct. It’s a mandatory five
    4     years in state prison, five years without parole if you
    5     are convicted of that offense. Okay. Thank you,
    6     Counsel, for reminding me of that.
    7               MR. BUTCHKO: Thank you, Your Honor.
    8               MR. UZDAVINIS: Thank you, Your Honor.
    9               THE COURT: All right. Good luck to you.
   10     Counsel, you want the Defendant to head downstairs and
   11     then the victims can make their way out first. It’s up
   12     to you.
   13               MR. BUTCHKO: That’s fine.
   14               THE COURT: Whatever you want to do.
   15               UNIDENTIFIED SPEAKER: Thank you very much.
   16               THE COURT: Okay. I’m gonna have him go
   17     because Counsel has got to get out of here. He can go
   18     out to the elevator, head down to probation, and then
   19     the victims can follow after.
   20
   21          (Whereupon Proceeding Concluded at 12:44:08 p.m.)
   22                              - - - - -
   23
   24
   25
Case 1:19-cv-12002-RMB-AMD Document 64-10 Filed 10/17/20 Page 17 of 17 PageID:
                                                                          32 796
              EXHIBIT F--Dixon Motion (Capps v. Millville, et als.)
    1                              CERTIFICATION
    2
    3
    4          I, SARAH D’AGOSTINO, CTR, the assigned transcriber,
    5     do hereby certify the forgoing transcript of proceedings
    6     on January 17th, 2020, CourtSmart, 2020-01-17, Index
    7     12:05:49 to 12:44:08, Cumberland County Superior Court,
    8     is prepared in full compliance with the current
    9     Transcript Format for Judicial Proceedings and is a true
   10     and accurate compressed transcript of the proceedings as
   11     recorded.
   12
   13
   14
   15
   16
   17
   18         SARAH D’AGOSTINO
   19     /S/ SARAH D’AGOSTINO, AOC# 696
   20
   21
   22     THE TYPE-RIGHT-ER                        DATE: 1/27/20
   23
   24
   25
